DETAILED ACTION
This action is responsive to the application filed 12/15/20.
Claims 1-4 and 9-14 are finally rejected.
Claims 5-8 and 15-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 has been amended to include the limitation, “wherein the second skin contact area is adjacent the first contact area on a substantially flat portion of the outer surface of the skin
Since the structure of the second contact area is defined based on its position related to the outer surface of the skin, it is seen to encompass the human organism and therefore rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom (US 20080039831) in view of Goble (US 20020165531) and Greeley et al. (US 20100217255).
Regarding claim 1, Odom teaches an r.f. treatment electrode (Fig. 2, sealing plate 112 or 122 and par. 5, ‘In bipolar electrosurgery, one of the electrodes of the hand-held instrument functions as the active electrode and the other as the return electrode’), having a first skin contact area for contacting an outer surface of the skin (Fig. 2, surface of plates 112 or 122 could be used to contact a skin surface), configured to allow r.f. electrical current to pass through the inner region below the outer region (Fig. 2, the sealing plates could be used in this intended manner of use); a return electrode having a second skin contact area for contacting the outer surface of the skin adjacent the r.f. treatment electrode, configured to allow the r.f. electrical current to pass through  the inner region (Fig. 2, sealing plate 112 or 122 and fig. 5, ‘In bipolar as the return electrode’); an r.f. generator (Fig. 3, and par. 18, ‘RF energy is supplied to the forceps 10 by generator 20’) configured to apply, during treatment, an r.f. treatment signal between the r.f. treatment electrode and the return electrode (Par. 18, ‘Electrosurgical RF energy is supplied to the forceps 10 by generator 20 via a supply line connected to the active electrode and returned through a return line connected to the return electrode’) through the inner region for heating the inner region (Odom could be used according to this intended use); an impedance measurement circuit configured to measure a skin impedance between the r.f. treatment electrode and the return electrode (Fig. 3 and par. 32, ‘The impedance is monitored by the sensor circuitry 22’); a treatment settings determiner (Fig. 3, controller 25) configured to determine treatment settings associated with the r.f. treatment signal (Par. 32, ‘The initial tissue impedance response describes the natural tissue state and is used in subsequent calculations to determine a variety of seal parameters (e.g., duration of energy application, amount of energy to be applied, etc.)’), a controller (Fig. 3, controller 24) programmed to activate the impedance measurement circuit before the r.f. generator applies the r.f. treatment signal to measure an initial skin impedance (Zo) between the r.f. treatment electrode and the return electrode (Par. 31, ‘A constant voltage signal is applied for a predetermined period of time (e.g., first 2 to 3 seconds) to determine initial tissue impedance response. This occurs prior to treatment of tissue via electrosurgical energy.’), wherein the treatment settings determiner  determines the treatment settings depending on the measured initial skin impedance (Zo) (Par. 35, ‘In step 330, the initial tissue impedance response values are used to determine treatment 
Odom fails to teach wherein the second skin contact area of the return electrode is adjacent the first contact area on a substantially flat portion of the outer surface of the skin in substantially a same plane as the first skin contact area enabling simultaneous movement of the return electrode and the r.f. treatment electrode with a fixed separation along the outer surface of the skin; and that the treatment setting determiner utilizes a dimension of the r.f. treatment electrode in a contact plane defined by the first skin contact area.
With respect to the return electrode aspect, Greeley teaches analogous electrosurgical device (Par. 2, ‘the invention relates to surgical devices, systems and  an r.f. treatment electrode (Fig. 12, electrode 102a and par. 76, ‘When device 30a is used in this manner, electrodes 102a, 102b are connected to electrosurgical unit 10 and receive bipolar radio frequency energy’), having a first skin contact area for contacting an outer surface of the skin (Fig. 12, electrode 102a could be used to contact an outer surface of skin), configured to allow r.f. electrical current to pass through the inner region below the outer surface of the skin (Fig. 12, electric field lines 206); a return electrode (Fig. 12, electrode 102b), having a second skin contact area for contacting the outer surface of the skin adjacent the r.f. treatment electrode (Fig. 12, electrode 102b could be used to contact an outer surface of skin), configured to allow the r.f. electrical current to pass through the inner region (Fig. 12, electric field lines 206), wherein the second skin contact area is adjacent the first contact area on a substantially flat portion of the outer surface of the skin  in substantially a same plane as the first skin contact area (Fig. 12 shows electrodes 120a-b have tissue contacting areas adjacent to each other which can be placed on a substantially flat portion of the outer surface of the skin in substantially the same plane) enabling simultaneous movement of the return electrode and the r.f. treatment electrode with a fixed separation along the outer surface of the skin (Fig. 12, electrodes 102a-b are fixed together and therefore capable of simultaneous movement with a fixed separation distance along an outer surface of the skin; par. 85, ‘The distal end portions 148a, 148b can be painted over the raw, oozing surface 202 of tissue 200 to seal the tissue 200 against bleeding, or focused on individual larger bleeding vessels to stop vessel bleeding.’); an r.f. generator configured to apply, during treatment, an r.f. 
Greeley further teaches that the disclosed electrode configuration is especially useful to surgeons to achieve hemostasis after cutting through soft tissue during hip or knee arthroplasty or to stop bleeding from the surface of cut bone during orthopedic procedures (Par. 85). 
Therefore, in view of Greeley, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Odom by utilizing the non-forceps electrode configuration disclosed by Greeley, in order to adapt the electrosurgical device for sealing and cauterizing soft tissue or cut bone during orthopedic procedures, as disclosed by Greeley. 
With respect to the treatment setting determiner aspect, Goble teaches an analogous device (Abstract), which automatically modifies treatment parameters based on the contact area of different electrodes connected to a electrosurgical generator (Par. 21, ‘the respective identification elements being arranged to co-operate with the sensing circuit and/or the pulsing circuit so as to set the pulse width or pulse duty cycle to a lower value for an instrument with electrodes defining a comparatively large tissue contact area and to a higher value for an instrument with electrodes defining a comparatively small tissue contact area’).
Therefore, in view of Goble it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to optimize the treatment settings based on electrode dimension in addition to initial impedance, as taught by Goble, in order to reduce unwanted side-effects such as sticking and excessive heating within the margins, as taught by Goble.
Regarding claim 2, Odom, as modified, fails to teach wherein the treatment duration (Td) is associated with a transition in the inner region from a desired treatment result to an undesired treatment result.
However, Goble in the same field of endeavor teaches that bipolar electrosurgical instruments are subject to overtreatment arising from surgeons applying r.f. energy well beyond that necessary for effectively sealing a blood vessel, which results in unwanted effects such as excessive spread of the coagulation to adjacent tissues, and increases the risk of the forceps jaws becoming stuck to the tissue (Par. 5).
In view of Goble it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify Odom by configuring the setting determiner to select an optimal treatment duration which is optimized to avoid these undesired treatment results, as taught by Goble.
Regarding claim 3, Odom, as modified, further teaches wherein the undesired treatment result is associated with coagulation or ablation within the inner region (See Goble, par. 5, ‘an excessive spread of the coagulation to adjacent tissues’).
Regarding claim 4, Odom, as modified, fails to teach wherein a maximum dimension of the r.f. treatment electrode in the contact plane of the r.f. treatment electrode is less than or equal to 2 mm.
However, considering, that Goble explicitly recognizes electrode dimension as a result effective variable (See Goble, par. 21), it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the maximum electrode dimension to be within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Odom, as modified, further teaches wherein the r.f. electrical parameter associated with the r.f. treatment signal is one or more of the following: Im, being an electrical current of the r.f. treatment signal in Amperes; Vm, being a voltage of the r.f. treatment signal in Volts; and Pm, being a power associated with the r.f. treatment signal in Watts (See Odom, par. 35, for instance by setting a duration of energy application and an amount of energy supplied the controller implicitly sets a power associated with r.f. treatment).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom in view of Goble and Greeley, as applied to claims 1-4 and 9 above, and further in view of Newton (US 4416277).
Regarding claim 10, Odom, as modified, fails to teach wherein the controller is further programmed such that the controller prevents the r.f. generator from being activated to apply the treatment signal to the inner region if the measured initial skin impedance is greater than a predetermined upper limit or smaller than a predetermined lower limit.
Newton teaches an impedance monitoring system used to ensure proper contact between treatment electrodes an a patient (Abstract) wherein the controller is further programmed such that the controller prevents the r.f. generator from being activated to apply the treatment signal to the inner region if the measured initial skin impedance is greater than a predetermined upper limit or smaller than a predetermined lower limit (Col. 4, lines 46-55, ‘If the monitored impedance is outside of this range (T=A seconds) for example, when the return electrode is not affixed to the patient, an REM alert will be asserted and the generator will be disabled over line 46.’). Newton further teaches that providing these upper and lower limits increases safety by preventing application of energy during incorrect application of the electrodes to the body (Col. 3, lines 40-45, ‘the lower limit is fixed at the nominal value of 20 ohms whereby such hazards as applying the electrode to a surface other than the patient may be avoided. The upper limit is set to avoid such problems as those mentioned hereinbefore--that is, tenting, incorrect application site, gel drying, etc.’). 
In view of Newton, it would have been obvious to one ordinary skill in the art at the time that the invention was effectively filed to modify Odom, as modified, by configuring the controller to check the initial impedance value to be within upper and lower impedance limits, as taught by Newton, in order to ensure proper contact between the electrodes and the patient prior to application of energy to the patient, as taught by Newton. 
Regarding claim 11, Odom, as modified, further teaches wherein: the impedance measurement circuit is further configured to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode (Par. 32, ‘The .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom in view of Goble and Greeley, as applied to claims 1-4 and 9 above, and further in view of McPherson (US 20080082097, McPherson).
Regarding claim 12, while Odom, as modified, teaches that the device can be adapted for a monopolar configuration (Par. 17, ‘Those skilled in the art will understand that the invention according to the present disclosure may be adapted for use with either monopolar or bipolar electrosurgical systems’), Odom, as modified, fails to teach wherein the second skin contact area of the return electrode is larger than the first skin contact area of the r.f. treatment electrode.
Mcpherson teaches a return electrode configuration for use in an analogous monopolar electrosurgical device (Abstract, ‘An electrosurgical return electrode is disclosed’; par. 10, ‘method for performing monopolar surgery is also contemplated by the present disclosure’), in which the contact area of the return electrode is larger than the  contact area of the active electrode (Fig. 1 and par. 5, ‘The return electrodes 
In view of Mcpherson, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify to provide the return electrode with a larger contact area than that of the active electrode, as taught by Mcpherson, in order to adapt Odom to a monopolar configuration and to prevent excessive heating proximate to the return electrode, as taught by Mcpherson.
Regarding claims 13, Odom, as modified, fails to teach wherein the second skin contact area of the return electrode is at least five times larger than the first skin contact area of the r.f. treatment electrode.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to optimize the surface area of the return electrode to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14, Odom, as modified, further teaches wherein a location of a treatment target in the inner region relative to the r.f. treatment electrode is determined in part by a relative size of the second skin contact area to the first skin contact area (See McPherson, par. 5, ‘That is, the area of the return electrode that is adhered to the patient is important because it is the current density of the electrical signal that heats the tissue. A larger surface contact area is desirable to reduce localized heat intensity’; .

Allowable Subject Matter
Claims 5-8 and 15-20 are allowed. 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/15/20, with respect to the rejection(s) of claim(s) 1-4 and 9-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greeley.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794